Lockwood, Justice, delivered the opinion of the Court: This was a bill filed in the Morgan Circuit Court, on the chancery side thereof. The only particular error assigned is, that the Circuit Court should not have tried the cause before an order of publication was made against the defendants on whom the process was not served, and who did not appear. The record states that an affidavit was filed, showing satisfactorily that a part of the defendants below were non-residents, and that the clerk published a notice for four weeks successively in a public newspaper printed in this State, of the pendency of the suit, and requiring such defendants to appear and answer the bill, or that the same would be taken as against them, for confessed. The fifth section of the “ diet prescribing the mode of proceeding in Chancery,” (1) expressly authorizes the practice pursued in this case. The decision is consequently affirmed. Judgment affirmed.   R. L. 119; Gale’s Stat. 140.